DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claims 45-48 and 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 45-48 recites the limitations “machine direction” and “cross-machine”. It is unclear from a reading of the instant specification what is meant by these terms and the structural limitation they impart to the separator.
Claim 54 recites the limitation "the top and bottom" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 42-43, 49-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knauer (US 5,558,952).
Claim 42:	Knauer in Figure 1 discloses a battery separator (10) comprising multiple zones (those zones comprising ribs 18, 20 and 17) of varying broken rib patterns on at least one side thereof (see entire document)
Claim 43:	Knauer in Figure 1 discloses three zones of varying broken rib patterns (18, 20, 17).
Claim 49:	Knauer in Figure 1 discloses that the separator comprises zones of varying broken ribs (18, 20, 17).	
Claim 50:	 Knauer in Figure 1 discloses that the one or more of the ribs (18, 17, 20) are disposed at an angle from greater than 0o to less than 180o relative to a top edge of the separator (col. 2: 62-col. 3: 5 discloses preferably at an angle of approximately 30 degrees from the horizontal, and ribs 20 have been construed as disposed at an angle of 90o form the top edge)
Claim 51:	Knauer in Figure 1 discloses that the all of the ribs are disposed at an angle from greater than 0o to less than 180 o relative to the top edge of the separator (col. 2: 62-col. 3: 5 discloses preferably at an angle of approximately 30 degrees from the horizontal; and ribs 20 have been construed as disposed at an angle of 90o form the top edge).
Claim 52:	 Knauer in Figure 1 discloses that the ribs (20) disposed at an angle are disposed at an angle from 45o to 135.degree. relative to the top edge of the separator (ribs 20 have been construed as disposed at an angle of 90o form the top edge).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Knauer (US 5,558,952) as applied to claim 42 above.
Knauer is as applied, argued, and disclosed above, and incorporated herein.
Claim 44:	Knauer does not disclose that the separator comprising more than three zones of varying serrated, dimpled, and/or broken rib patterns.
As shown in Figure 1 (reproduced below), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (or configured) the separator of Knaur to comprise more than three zones of varying broken rib patterns.
One having ordinary skill in the art would have been motivated to make the modification to pocket separator that would have provided less electric resistance and higher capacity, and ribs at opposed angles that would have improved the alignment process of the electrode plates (col. 1: 65-col. 2: 8).


    PNG
    media_image1.png
    347
    710
    media_image1.png
    Greyscale

Claim 45:	Knauer does not disclose that each zone comprises two or more rows of serrated, dimpled, and/or broken ribs, wherein the rows are machine-direction rows or cross-machine direction rows.
As shown in Figure 1 (reproduced above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (or configured) the separator of Knauer such that each zone comprises two or more rows of serrated, dimpled, and/or broken ribs, wherein the rows are machine-direction rows or cross-machine direction rows.
One having ordinary skill in the art would have been motivated to make the modification to pocket separator that would have provided less electric resistance and higher capacity, and ribs at opposed angles that would have improved the alignment process of the electrode plates (col. 1: 65-col. 2: 8).
Claims 46-48:	Knauer does not disclose that the zones change in a lateral direction along a cross-machine direction of the separator or change in a machine direction of the separator (claim 46), that the zones change in the lateral direction along a cross-machine direction of the separator (47), and that the zones change in a machine direction of the separator.
However, given the structural similarity between the separator of Knauer (see Figure 1 reproduced above) and that instantly claimed, the zones would obviously change in a lateral direction along a cross-machine direction of the separator or change in a machine direction of the separator (claim 46), the zones would obviously change in the lateral direction along a cross-machine direction of the separator (47), and the zones would obviously change in a machine direction of the separator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Knauer to comprises the recited zones.
One having ordinary skill in the art would have been motivated to make the modification to pocket separator that would have provided less electric resistance and higher capacity, and ribs at opposed angles that would have improved the alignment process of the electrode plates (col. 1: 65-col. 2: 8).

8.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Knauer (US 5,558,952) as applied to claim 42 above, and further in view of Paik et al. (US 6,242,127).
Knauer is as applied, argued, and disclosed above, and incorporated herein.
Claim 53:	Knauer does not disclose that a height of the ribs disposed at an angle is from 2 to 12 mm.
Paik et al. in Figure 1 disclose a separator for a lead-acid battery (col. 3: 51-54) wherein the height of the ribs (14) is from 2 to 12 mm (0.25 mm to 6 mm, as per col. 5: 58-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Knauer in light of the teaching of Pail et al. such that height of the ribs disposed at an angle is from 2 to 12 mm.
One having ordinary skill in the art would have been motivated to make the modification to provide a separator, with ribs, that would have exhibited improved physical and electrochemical properties in energy storage cell applications (col. 1: 5-8).

9.	Claims 54 and 55 rejected under 35 U.S.C. 103 as being unpatentable over Knauer (US 5,558,952) as applied to claim 42 above, and further in view of Whear et al. (US 20120070747).
Knauer is as applied, argued, and disclosed above, and incorporated herein.
Claim 54:	Knauer discloses a lead acid battery comprising a battery separator as set forth above in claim 1.
Knauer does not disclose an improve start/stop flooded lead acid battery.
 Whear et al. disclose an improved stop/start flooded lead acid battery comprising the battery separator of claim 42 (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator with the improved stop/start flooded lead acid battery of Whear et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a flooded or enhanced flooded lead acid battery that would have kept costs down while meeting the electrical functionality associated with the idle stop/start (ISS) function (paragraph [0006]).
Claim 55:	The rejection of claim 55 is as set forth above in claims 1 and 54 wherein given that the battery separator and battery of the Knauer combination is structurally similar to that instantly claimed, the difference between the electrolyte concentration at the top and bottom is less than 50% after the stop/start flooded lead acid battery has undergone 30-90 start/stop cycles.

10.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Knauer (US 5,558,952) as applied to claim 42 above, and further in view of JP 2006-228637 (hereafter JP ‘637).
	Knauer is as applied, argued, and disclosed above, and incorporated herein.
	Claim 56:	Knauer does not disclose transverse mini-ribs on at least one side thereof.
	JP ‘637 in Figures 1 and 2 disclose a separator (1) comprising transverse mini-ribs (sub-ribs 5) on at least one side thereof (paragraphs [0024]-[0025]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of Knauer by incorporating sub-ribs of JP ‘637.
	One having ordinary skill in the art would have been motivated to make the modification to provide a separator for a lead-acid battery in which a plurality of substantially parallel main ribs are provided on a surface of a flat sheet on a side in contact with a positive electrode plate so as to protrude along a longitudinal direction, the separator for a lead-acid battery that would have been capable of easily improving oxidation resistance and preventing early deterioration of separator function without lowering productivity or increasing manufacturing cost, and a lead-acid battery using the separator (paragraph [0006]).

Examiner Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729